UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN D. EASTWOOD,                     
               Plaintiff-Appellant,
                 v.
LARRY HUFFMAN; JAMES SISK; DORIS               No. 02-7428
L. EWING; MICHAEL J. COMBS; D. H.
AUSTIN; R. DAVIS; NURSE MURPHY;
B. WRIGHT; F. W. GREENE; R. JONES,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-01-768-3)

                  Submitted: February 28, 2003

                      Decided: May 1, 2003

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                            COUNSEL

John D. Eastwood, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.
2                       EASTWOOD v. HUFFMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   John D. Eastwood appeals the district court’s order accepting the
recommendation of the magistrate judge and denying relief on his 42
U.S.C. § 1983 (2000) complaint. Eastwood presents claims of inade-
quate medical care and improper calculation of his term of imprison-
ment. We affirm the grant of summary judgment to the Defendants
as to the medical care claim on the reasoning of the district court.
Eastwood v. Huffman, No. CA-01-768-3 (E.D. Va. Aug. 26, 2002).

   Eastwood claimed that his term of imprisonment was not properly
calculated because his sentence was never credited with a period of
107 days during which he was incarcerated in Brevard County Jail in
Florida awaiting extradition to Virginia. The Defendants relied on the
affidavit of James Sisk in opposing this claim. Although Sisk’s affida-
vit asserts that Eastwood’s time was properly calculated, it does not
mention the 107 days and does not address the sentence imposed on
Eastwood on April 3, 1997. The magistrate judge recommended
denying relief on this claim based on his determination that Eastwood
did not provide an adequate factual basis for it. In response, Eastwood
submitted his own affidavit describing his sentences and identifying
the individuals responsible for the calculation of his sentence. He also
submitted documentation establishing that he was incarcerated in
Florida for 107 days pending extradition to Virginia. The district
court adopted the magistrate judge’s recommendation but its opinion
does not specifically state that the court conducted a de novo review.
Moreover, the court did not address the evidence submitted by East-
wood regarding the calculation of his sentence. When, as here, objec-
tions to a magistrate judge’s recommendation have been filed, de
novo review by an Article III judge is not only required by statute,
Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982), but is indis-
pensable to the constitutionality of the Magistrate Judge’s Act. United
States v. Raddatz, 447 U.S. 667, 681-82 (1980). Because we cannot
                       EASTWOOD v. HUFFMAN                          3
say with certainty on the present record that Eastwood’s sentence cal-
culation claim is meritless, and because the district court’s opinion
does not state that the court conducted a de novo review, we vacate
as to this claim and remand for further proceedings.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                  AFFIRMED IN PART; VACATED

                                        AND REMANDED IN PART